INSULATING CONTAINER
This action corrects and replaces the Notice of Allowance issued May 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for continued examination filed April 18, 2022, was received.  Two Information Disclosure Statements were filed on April 18 and April 26, 2022 (the latter of which being overlooked at the time of the previous Notice of Allowance).

Note
The references cited in the Information Disclosure Statements filed April 18 and April 26, 2022, have been considered and are not found to affect the allowability of the claims.

Double Patenting
The terminal disclaimer filed on December 27, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,577,167 and 9,139,352 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections of claims 2-65 are therefore withdrawn.

Claim Objections
The objections to claims 14, 24, 30, 39, 43, and 46 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 9, 34, and 46 are withdrawn because the claims have been amended to correct indefinite subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for the reasons indicated in the Office action issued October 6, 2021, and because the double patenting rejections, claim objections, and rejections under 35 U.S.C. 112 have been overcome.  The prior art does not teach an insulating container or method of making the same as claimed, and particularly comprising carry straps configured as claimed and connected to a plurality of reinforcement patches attached to the outer shell, in combination with a bottom including a directly molded or embossed logo and a reinforcement strip and/or with a closure defining first and second flanges secured to the outer shell and inner liner to maintain the insulating layer therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745